Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Karen Endsley, Brad Endsley, and Endsley               Appeal from the County Court at Law of
Electric, Inc. d/b/a Industrial Power                  Bowie County, Texas (Tr. Ct. No.
Systems, Inc., Appellants                              12C1571-CCL). Memorandum Opinion
                                                       delivered by Justice Carter, Chief Justice
No. 06-13-00018-CV         v.                          Morriss and Justice Moseley participating.
Miller, James, Miller & Hornsby, L.L.P.,
Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellants pay all costs of this appeal.


                                                       RENDERED AUGUST 15, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk